United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-2202
                        ___________________________

                               Arron Michael Lewis

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

      Charles Holladay, "Doc" Sheriff, Pulaski County Sheriff’s Department

                       lllllllllllllllllllll Defendant - Appellee

                 Carl Johnson, M.D., Doctor, Pulaski County Jail

                             lllllllllllllllllllll Defendant

Sarah Speer, Registered Nurse, Pulaski County Jail; Scott Hazel, Sergeant, Pulaski
 County Jail; Vanessa Lowe, Deputy, Transportation, Pulaski County Jail; Jacob
   Mitchell, Nurse, Medical Staff, Pulaski County Jail; Jeff Allison, Detective,
  Pulaski County Deputy; Jackson Bennett, Lieutenant, Pulaski County Deputy;
  Gary Seibel, Detective; Drew Evans, Detective, Pulaski County Jail; Jackman,
Deputy, Transportation, Pulaski County Jail; Stuart, Sergeant, Pulaski County Jail;
   Elliott, Nurse, Intake/Booking, Pulaski County Jail; Kimberly Stowe, Nurse,
                        Intake/Booking, Pulaski County Jail

                      lllllllllllllllllllll Defendants - Appellees
                                       ____________

                    Appeal from United States District Court
                for the Eastern District of Arkansas - Little Rock
                                 ____________
                           Submitted: November 15, 2016
                             Filed: November 30, 2016
                                   [Unpublished]
                                  ____________

Before MURPHY, COLLOTON, and GRUENDER, Circuit Judges.
                         ____________

PER CURIAM.

      Arron Michael Lewis appeals, following the entry of final judgment, the district
court’s1 order granting summary judgment on certain claims in his 42 U.S.C. § 1983
action. We conclude that, for the reasons the district court stated, summary judgment
was warranted. See Cullor v. Baldwin, 830 F.3d 830, 836 (8th Cir. 2016) (de novo
review).2 The judgment of the district court is affirmed. See 8th Cir. R. 47B.
                        ______________________________




      1
       The Honorable Billy Roy Wilson, United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendations of the Honorable Jerry
W. Cavaneau, United States Magistrate Judge for the Eastern District of Arkansas.
      2
       We decline to consider the new matters Lewis raises on appeal. See Stone v.
Harry, 364 F.3d 912, 914-15 (8th Cir. 2004).

                                         -2-